[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ARTICULATION
The Court responds to the defendant's Motion for Articulation as follows:
 1. Articulate the basis on which the Court divided the equity in the Abby Road real estate between the parties.
        Denied. The memorandum of decision sufficiently explains the Court's reasoning.
 2. Articulate the basis on which the court divided the plaintiff's 401 K retirement plan between the parties.
        The 401 K pension plan was entirely funded by the plaintiff's employer, Dr. Meisner, during the approximately 24 years the plaintiff has been employed by him. The defendant has made no contribution to this asset and neither has the plaintiff, thus there was no loss of marital income attributed to the 401K plan. It would not be equitable under these circumstances to award the defendant a share of this asset beyond that ordered to compensate him for the increased value of the real estate, as explained in the memorandum of decision.
 3. The court found in its decision that the equity in the Abby Road home increased from $26,250 to $58,200 and thatCT Page 11988 the Plaintiff's 401 k plan increased to $129,000. Articulate the basis on which the Court awarded to the Defendant to total sum of $20,000 (minus $5,000 pendente lite transfer) to the Defendant as a property settlement of these two assets.
        The Court's response to questions one and two sufficiently explain the Court's reasoning.
 4. Articulate the basis on which the court declined to order the parties to re-file their tax returns as a joint filing so as to alleviate the Defendant's tax burdens.
        The court was not persuaded by the defendant's testimony that it would be equitable to order the parties to re-file their tax returns to the benefit of the defendant and the detriment of the plaintiff. The Court finds that past tax returns were not filed jointly because the defendant himself chose not to do so in order to avoid the likelihood that the I.R.S. would hold back any refunds he might be due, because of his outstanding debt to the I.R.S.
        The decision as to how taxes should be filed was made by the parties during the course of their marriage and there is no good reason shown to require them, at this time, to file amended returns.
Klaczak, J.